 LOCAL 150,IUOE, ETC.29Local 150, International Union of Operating Engineers, AFL-CIO, and Its Agent A. J. Meagher;Local 582, InternationalHod Carriers,Building and Common Laborers'Union ofAmerica, AFL-CIO, and Its Agent William Grozias; Local 330,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandFrisch ContractingService Company,Inc.Cases Nos. 13-CC-359,13-CC-360, and13-CC-358.October 2N, 1964DECISION AND ORDEROn December 10, 1963, Trial ExaminerWilliamSeagle issued hisDecision in the above-entitled proceeding,finding that the Respondentshad engagedin certain unfair labor practices and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner'sDecision.He also foundthat the Respondentshad not engagedin certain other alleged unfairlabor practices and recommended dismissal thereof.Thereafter theGeneral Counsel and respondents filed exceptions to the Trial Ex-aminer's Decision and supporting briefs.Respondent Locals 150 and582 also filed an answering brief to the brief of the General Counsel.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.1The Board has considered the Trial Ex-aminers' Decision, the exceptions and briefs,the answering brief, andthe entire record in the case,2 and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,except as notedherein.'1 At the hearing, the General Counsel was permitted to amend the complaint to allege,inter al,a,thatDeputy Sheriff Baumgartner of Kane County, Illinois, and AttorneyDaniel S. Shulman had violated Section 12 of the Act.While the Trial Examiner errone-ously interpreted the Board's Decision inKohler Co ,128 NLRB 1062, 1100-1101, in per-mitting an alleged section 12 violation to be litigated for resolution by the Board, noprejudicial error was committed its the Trial Examiner recommended dismissal of theseallegations.2Daniel S. Shulman's request for oral argument pertaining to those findings and con-clusions of the Trial Examiner which relate to his conduct is hereby denied, in view ofour findings herein.Moreover, the record, briefs, and answering brief adequately presentthe issues raised herein relative to such conduct.3While the conduct of Attorney Daniel S. Shulman at the hearing before the TrialExaminer is subject to criticism, in view of his apology and under all the circumstancesherein, we do not deem further actionagainst him necessary.149 NLRB No. 9. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts, as its Order, the order recom-mended by the Trial Examiner and orders that Respondents, Local150, International Union of Operating Engineers, AFL-CIO, and itsagent A. J. Meagher; Local 582, International Hod Carriers, Buildingand Common Laborers' Union of America, AFL-CIO, and its agentWilliam Grozias; and Local 330, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, their of-ficers, other agents, representatives, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.'4 The new address of the Regional Office is: 881 US Courthouse and Federal OfficeBuilding, 219 South Dearborn Street, Chicago, Illinois, Telephone No 828-7572.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges and amended charges filed against the Respondents on May 28 andJuly 9, 1963, respectively, a consolidated complaint was issued against them onJuly 31, 1963, alleging the violation of Section 8(b) (4) (ii) (B) of the Act.Theviolation alleged was that on May 16 and again on May 17, 1963, the Respondentsjointly threatened to picket Cynclar Corporation, which was then engaged in theconstruction of homesites known as Elgin Estates, in furtherance of their disputewith the Charging Party, Frisch Contracting Service Company, Inc., the object of thethreat being of compel Cynclar to cease doing business with Frisch.Issue having been joined by the answers of the Respondents, a hearing was heldbefore Trial Examiner William Seagle with respect to the allegations of the complaintat Chicago, Illinois, on October 17 and 18, 1963.All counsel waived oral argumentat the conclusion of the hearing and, subsequently, counsel for the General Counseland for Local 150 and 582 filed briefs which have been duly considered.Upon the record as a whole, and in view of my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT1.THE RESPONDENTSLocal 150, International Union of Operating Engineers, AFL-CIO; Local 582,InternationalHod Carriers, Building and Common Laborers' Union of America,AFL-CIO; and Local 330, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are labor organizations within the meaningof Section 2(5) of the Act.II.THE BUSINESSOF THE EMPLOYERSFrisch Contracting Service Company, Inc., is a corporation engaged in water mainconstruction and in the excavation and grading of building sites.The office of thecorporation is at Cary, Illinois.During the past year, in the course of its operations,Frisch has purchased cast iron pipe valued at approximately $38,000, and this cast ironpipe was shipped to it from the State of West Virginia; during the same period, Frischhas purchased vitrified clay pipe valued at approximately $22,000, and this vitrifiedclay pipe was shipped to it from the State of Indiana. In addition, during the pastyear, Frisch has purchased trucks. company cars, tractors, cranes, diesel engines, re-pair parts, gasoline, fuel oil, and tires in connection with its operations.These items,valued at approximately $80,000, have been purchased through distributors locatedin the State of Illinois but they were produced or manufactured outside the State ofIllinois.. LOCAL 150,IUOE, ETC.31Cynclar Corporation,which is located at Elgin,Illinois, is a corporation engagedin the construction,and sale,of residences called Elgin-Estates, located in the vicinityof Elgin,Illinois.Cynclar does not have any employees of its own, and the homessold by it are constructed entirely, through subcontractors.-Thus, Cynclar itselfdoes not,purchase any materials or supplies that move in interstate commerce.Since the operations of Frisch affect commerce and satisfy the Board's jurisdictionstandard for a nonretail enterprise,itwould seem to be immaterial that the opera-tions of Cynclar are not in themselves in commerce or satisfy the Board's jurisdic-tional requirement.'I conclude that the Board has and should exercise jurisdiction.- III.THE UNFAIR LABOR PRACTICESA. As alleged in the original complaintCynclar Corporation is the personal business of its president,BeverlyMatisko.Indeed, she is the corporation,for except for some stock held by an aunt, she isits sole stockholder and employee-if .it is permissible to characterize the president of acorporation as an employee.Not having any employees of her own,her business maybe described as getting homes built rather than building them,as acting as a promoterand general contractor rather than as a builder.In addition,she acts, however, asmanager for another corporation known as Marlborough Homes which owns homes inthe same Elgin subdivision.Beverly Matisko first met Marvin A. Frisch,the president of the Frisch ContractingService, in the summer of 1962 when he was doing the excavating work for Marl-borough Homes on nine houses of the Elgin Estates.Having observed his work,and being pleased with it, she invited him to submit a bid on the excavating work forthe homes she was having built, and he did so on or about May 1, 1963. His bidwas accepted and he commenced excavating on May 15. On that day, and the twofollowing days,he had only one employee working on the Cynclar building site.This employee was Vernon Anderson,a caterpillar tractor operator, who was a mem-ber of Local 150 of the Operating Engineers.Frisch himself was,however, a nonunion contractor.He did not observe the areawage scales or other working conditions and he did not pay anything into the unionhealth and welfare fund.This was well known to the union business agents in thearea, and the record shows that one of them,A. J. Meagher,had visited Frisch threeor four times prior to May 15 to discuss the working conditions on his jobs. Frisch'sstatus as a nonunion contractor was also known to Beverly Matisko when she acceptedhis bid,for to remove the possibility of subsequent recriminations,he informed herthat he was having union difficulties because he had refused to sign a union contractwhich would require him to pay into a union health and welfare fund, in which hedid not believe.Having an active dispute with Frisch,the union business agents in the area did notlong delay in approaching Beverly Matisko.These business agents were WilliamGrozias of the Hod Carriers; Red Andrews of the Teamsters,and the aforementioned "A. J. Meagher of the Operating Engineers.The getting together of the threebusiness agents was facilitated by the fact that the offices of all three of them were inElgin, and Grozias and Andrews actually shared the same office.About 8 a.m. onMay 16, Grozias telephoned Meagher to tell him that Frisch was excavating on theElgin Estates,and soon thereafter the three business agents were on their way to paya visit to Beverly Matisko.Apparently,they drove-to the Elgin Estates in Andrews'car.The trip took only about 5 minutes,and they arrived at their destination between8:30 and 9 a.m.Upon their arrival,Grozias, who had previously had occasion to visit BeverlyMatisko at the Elgin Estates,introduced his two companions to her 2 and they gotdown to the object of their visit. -According to the testimony of Beverly Matisko,Grozias -first asked her who wasdoing her excavating,and when she stated that it was Frisch,Meagher went on to askher whether she was aware of the fact that Frisch was a nonunion contractor.Whenshe explained the circumstances under which she had come to employ Frisch as acontractor,Meagher informed her that it would be better"all the way round to useunion labor";and that it would be fairer to the people,in the area and to Frisch'semployees if Frisch abided by union rules and paid into the health and welfare fund,as well as paid the union wage scale.Meagher went onto say, however, that,althoughthey had allowed Frisch to"get away with it in past years, they were determined now "to1 SeeLocal S, International Brotherhood of Electrical Workers. AFL-CIO (New PowerWire and Electric Corp. and P&L Services,Inc.),144 NLRB 1089, footnote 2.2 Actually,Beverly Matisko had seen Andrews before and knew who he was. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDstop him one way or the other,"and that if she continued to allow him to work on thepremises,"they were going to picket Elgin Estates,"and stop the other trades "fromcoming in one the job."Her reply to this was that she would not care for that typeof publicity,which she could ill afford,and Meagher asked if she realized how muchdelay could cost her.Andrews,during the course of the conversation,"didn't saytoo much of anything,"since the Teamsters were not yet involved,but he didintimate that they might get involved when the time came"for them to bring thetrucks in,"and that the trucks would then be stopped.In giving her testimony,BeverlyMatisko,explicitly denied that she had invitedany of the three business agents to return the following day after she had had anopportunity to talk to Frisch.Nevertheless,she had a second visit the followingday from the same three business agents about the same time as in the morning ofMay 16. This time they came in two cars, and were accompanied by a fourthindividual whom she could not identify.She testified as follows with respect to theconversation on the occasion of this second visit:Mr. Meagher asked me what I was going to do about Mr.Frisch.I askedhim what was I supposed to do about him, and he said as far as stopping thework.Imade no comment,and he said that-I told them again that Iwanted no trouble or no problem, and he said that they were going to stopthe job, which-thatwas about the end of the conversation,and they wentout and stopped the job.Stopping the job in this instance was very simple, since only one of Frisch's em-ployees was working on the site,namely, Vernon Anderson,the caterpillar operatoralready mentioned.As she looked out of her window,Beverly Matisko could seeMeagher and the unidentified person who had accompanied the three business agentson their second visit, walking toward the point where Anderson was working, andthen engaging the latter in conversation.Naturally, she could not hear this con-versation but shortly thereafter she observed Anderson getting off the "cat," cover-ing it up,and departing in hispickup truck.What the substance of this conversation was appears from the testimony ofAnderson,who was one of the General Counsel'switnesses,aswell as from thetestimony of Meagher,who admitted to having such a conversationwith Anderson.Meagher asked Anderson for his union card,and from this he took Anderson'sname and address.He then told Anderson that Frisch was a nonunion contractorand that he,a union man,should not be working for him.While Meagher didnot order Anderson to get off the job he did tell the latter that if he continued towork for Frisch,he would have to file charges against him.Anderson furthertestified that since he did not quite know what to do he decided to stop working,cover up his machine,and go back to the Frisch office.Frisch's job at the Elgin Estates was never picketed by any of the RespondentUnions but, during the last week in May, Local 150 commenced picketing at Frisch'soffice at Cary,Illinois, and this picketing continued for about 2 weeks.Shortly after the visit of the three business agents to Beverly Matisko, and duringthe period that Frisch'sofficewas being picketed, Local 150 also sought to dis-courage two of Frisch's employees who were members of the Union,from work-ing for him.On May 22,one of these employees, George Freund,was working at a housingdevelopment known as the Hutchman Subdivision when he was approached byRobert McDonald,a business agent of Local 150,who threatened that if Freundcontinued to work for Frisch, he would take his card."What am I supposed to doin the meantime,starve?"asked Freund.McDonald's reply was that that was hisworry.During the night of June 3,McDonald,accompanied by Meagher thistime, again paid a visit to Freund at his home,and threatened to take his unioncard if he continued to work for Frisch.Vernon Anderson also continued to be subjected to pressure by Local 150.Dur-ing the morning of May 28,McDonald came up to Anderson while he was work-ing at Major Industries,located at Crystal Lake, and told the latter that he shouldnot be working for Frisch.Anderson replied that he had been working for Frischfor 6 years without objection from anyone.When McDonald also asked whyhe continued to work for Frisch,Anderson replied: "It is a living.I have to live,just like anybody else."McDonald's comment on this was that, apparently,Freundthought more of his job than of his union card,whereupon Freund remarked: "Ifyou put it that way, I guess I'd have to say yes."This led McDonald to observethat Anderson had better hope that Frisch stayed in business for a long time.Dur- LOCAL 150, IUOE, ETC.33ing the morning of the following day, McDonald,accompanied by another un-identified man, returned and took a picture of Anderson with a flashbulb camerawhile he was working on the job.Andrews of the Teamsters did not testify at the hearing but Grozias of the HodCarriers and Meagher of the Operating Engineers took the stand,and denied thatduring their visits to Beverly Matisko on May 16 and 17,they had threatened topicket the Elgin Estates if Frisch continued to work there.According to both ofthem,the purpose of their visits was entirely informational.Grozias' testimonywas that the business agents merely told Beverly Matisko that Frisch was mas-querading as a union contractor but that actually he did not pay the area wagescale, or time and a half for overtime,or pay into the union health and welfarefund;that Beverly Matisko said thatshe was unaware of all this and thought thatFrisch was a union contractor;and that she asked them to return the followingday to give her an opportunity to talk to Frisch that night; that, in accordance withthis understanding,they returned the following morning but found Beverly Matiskowholly uncooperative and attempting to shrug the whole matter off, saying that shehad talked to Frisch but that he had said he was unwilling to pay into the unionhealth and welfare fund and that there was nothing that she could do about it.The testimony of Meagher was substantially to the same effect, so far as theconversations with Beverly Matisko are concerned.But the testimony of GroziasandMeagher differs with respect to Meagher'sapproach to Vernon Anderson.Grozias testified that neither on May 16 nor May 17 did he observe anyone talkingto anyone else.ButMeagher admitted in his testimony that he had talked toVernon Anderson and threatened to prefer charges against the latter because hewas working for Frisch,who was a nonunion contractor.Meagher was,however,greatly confused as to whether this conversation took place on May16 or 17,testifying that it occurred"on or about May 16,"andbeforehe and the other twobusiness agents talked to Beverly Matisko. It seems quite impossible that Meaghertalked to Vernon Anderson on May 16 but,even assuming that he talked to himon May 17 before joining the other two business agents in talking to BeverlyMatisko,it is plain that the testimony of Grozias and Meagher is contradictory.I credit Beverly Matisko's testimony concerning her conversations with the threebusiness agents, and I reject, therefore,the denials of Grozias and Meagher thatthey ever threatened to picket the Elgin Estates.Apart from the demeanor of thewitnesses,there are substantial reasons for doing so.Not only did Grozias andMeagher give contradictory testimony with respect to the approach by the lattertoVernon Anderson but they gave versions of their conversation with BeverlyMatisko that do not ring true.Theybetrayed themselves by attributing to BeverlyMatisko a wholly unbelievable ignorance of Frisch's status as a nonunion contractor.That this was in fact known to her is clear from Frisch's testimony that he told herabout his difficulties with the Union before undertaking the job.Grozias andMeagher were not present,of course, during the conversation between Frischand Beverly Matisko on this occasion, and they could not know,therefore,whatpassed between them.But it is nevertheless unreasonable to suppose that BeverlyMatisko would pretend for no good reason that she had no knowledge that Frischwas a nonunion contractor.Once it is assumed that she possessed this knowledge,itbecomes apparent that Grozias and Meagher introduced elements of fiction intotheir testimony,and that among these fictions was the denial of the threats to picket,as well as to mobilize the support of the other building trades unions in the area.3The behavior of Meagher,as well as of McDonald,toward Vernon Anderson andFreund was, moreover,that of determined business agents who were prepared tostop Frisch if at all possible.The fact that the pressure put on Anderson andFreund may have been legal nowise alters this conclusion.On the other hand,I find no substantial contradiction or improbabilities in thetestimony of Beverly Matisko.She did not,as counsel for Locals 150 and 582seem to contend,contradict herself in testifying with respect to her discussions ofthe union health and welfare fund with the three business agents.She never deniedthat the health and welfare fund was discussed,or that"nothing at all" was saidabout it at any time.She denied only that anything was saidat particular pointsinthe conversations,or that she discussed with Frisch himself his refusal to pay intothe fund,because it was none of her business.I also do not find it remarkable9 As financial secretary of the Kane County Building Trades, Grozias was in an excep-tionally good position to do so.(The reference to the "King County Building Trades" onpage 324,lines 23 and 24, of the transcript is erroneous,and is corrected accordingly.)770-076-65-vol. 149-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat in testifying about the threat to picket she stated,at some points in her testi-mony, that "they" threatened to picket, although she had testified already that it wasMeagher who gave voice to the threat.Obviously, she regarded Meagher as thespokesman for all three of the business agents, as indeed he was.Finally, I attachno significance whatsoever to the fact that in the affidavit which she gave to a Boardagent there is nothing indicating that Meagher stated that he would stop the job.The failure of an affiant to recall a particular detail in an affidavit-especially whenit is a particular phrase-is never a contradiction in itself, for whether it is recalledoften depends on the thoroughness of the agent doing the questioning.In this case,the claimed contradiction is particularly pointless,since in fact Meagher did attemptto stop the job.As all three of the business agents acted in concert, the threats made by theirspokesman are attributable to all of them.4 In addition, Andrews of the Teamstersmade the threat to join in the picketing when members of the union became in-volved.The fact that this threat wasin futurowould seem to be immaterial. Itwould also seem to be immaterial that actual picketing might have been permissibleunder theMoore Dry Dockdoctrine.5The fact that Cynclar Corporation whosealter egowas Beverly Matisko had no employees of its own did not,finally,makethe threats of the three business agents any the less a violation of Section 8(b) (4)(ii) (B) of the Act.This provision of the Act does not run in terms of "primary"and "secondary"employees,but in terms of "threats"of various kinds, and suchthreats were made in the present case.B. As alleged in the amended complaintI have considered thus far the allegations of the original complaint.The complaintwas amended, however, at the hearing itself as a result of a number of incidents whichoccurred thereat.Rather unexpectedly, the first witness called by counsel for the General Counselturned out to be a deputy sheriff from Kane County,Illinois,by the name of FrankK. Baumgartner.6 The reason for his presence was soon made apparent.Desiring toserve a subpena on Beverly Matisko in connection with a possible "ally" defense, theUnion had contacted the office of the sheriff of Kane County, and was informedby the sheriff that he was also looking for her to arrest her on a warrant chargingher with embezzlement.Having obtained this information, Daniel S. Shulman, oneof the union attorneys, had contacted Gerard Smetana, one of the counsel for theGeneral Counsel, who informed Shulman that Beverly Matisko had been subpenaedto testify on behalf of the General Counsel and that she would be present at thehearing. Shulman had then proceeded to inform the sheriff of Kane County that shewould be present at the hearing, and when the hearing opened Deputy SheriffBaumgaitner was there in order to arrest Beverly Matisko. In an attempt to forestallthis, the deputy sheriff had been served with a subpena by General Counsel'7 andhimself put upon the stand.While he was on the stand, I attempted to obtain fromhim the assurance that he would make no attempt to arrest Beverly Matisko until shehad completed her testimony but he would only give the assurance that he would notarrest her while she was actually on the stand.A few minutes later Beverly Matiskoappeared in the hearing room, and Shulman jumped up and pointed her out to thesheriff.Despite prior warnings that he would be interfering with the proceeding,and that he would also be violating Section 12 of the Act, Deputy Sheriff Baumgartnerput her under arrest.However, he requested a short recess to enable him to contactthe office of the State's attorney to seek instructions.The recess was interrupted by anattempt on the part of Baumgartner, assisted by another deputy sheriff by the nameof Robert Kollwelter, who was in plain clothes, to remove Beverly Matisko forciblyfrom the hearing room.However, the recess had apparently enabled counsel for theGeneral Counsel to send for two United States marshals, who arrived at this junctureand, upon my instructions, prevented the two deputy sheriffs from carrying out theirintention to remove Beverly Matisko from the hearing room.The deputy sheriffs4SeeInternationalWoodworkers of America,AFL-CIO, etc,Locals 5-436 and S-439(IV.T. Smith Lumber Company),116 NLRB 507, 509, enfd. 243 F. 2d 745 (CA. 5).5 SeeGeneral Drivers, Chauffeurs, and Helpers,Local Union No.886(The StephensCompany),133 NLRB 1393, 1395.6 The deputy sheriff was in uniform and armed,his pistol being prominently displayedon his hip7 The deputy sheriff turned this suhpena over to Shulman, who put it into his pocket,and a little later handed it to the Trial Examiner. LOCAL 150,IUOE, ETC.35left the hearing room without her but waited for her in the hall during the remainderof the day,in the afternoon of which she completed her testimony.8But the attempted arrest of Beverly Matisko was not the only ordeal of the day.Shortly alter the hearing opened my attention was called by Smetana to the presence inthe hearing room of a photographer,with camera and flashgun in hand,who, Smetanadeclared,had been sent by the Union in order to intimidate the witnesses.Thereupon,Shulman stated to me that Local 150 of the Operating Engineers and Local 582 ofthe Hod Carriers had asked the photographer,who was the editor of a local paper, tobe present,and assured me that there was no intention to have the photographer takepictures in the healingroom.Upon this assurance,I permitted the photographerto remain but directed him to put his camera away, which he did.After the noon recess, the photographer,whose name was Theodore Graham, wascalled as the second witness on behalf of the General Counsel,and Shulman engagedin conduct that was plainly contemptuous.Despitemy direction to Graham totake the stand,Shulman instructed him repeatedly not to do so, stating that he wasGraham's lawyer and that he was advising him not to testify.Itwas not until I hadwarned Shulman that I would exclude him from further participation in the hearingthat he finally yielded and ceased to countermand my direction to Graham to takethe stand.As a witness,Graham revealed that he was not only the editor and publisher of theNorthern Illinois Labor Bulletin but that he was a business agent for the CarpentersUnion in Crystal Lake, Illinois, as well as president of the Building Trades Councilof McHenry County, of which Local 150 of the Operating Engineers is a member,and that his office,as well as that of the Bulletin,was in the labor temple at CrystalLake.He also revealed that he had come to the hearing at the request of the BuildingTiades Council,and that he had conferred with Shulman upon his arrival."Iwouldhave taken pictures of the whole proceedings,"Graham testified,and there is littledoubt from his testimony when evaluated in the light of the attempted arrest of BeverlyMatisko at the hearing,that his principal objective had been to secure a photograph ofthe arrest of the General Counsel's star witness.On the second day of the hearing, Shulman himself was called as the GeneralCounsel's last witness,and was represented by personal counsel, but his testimonythrew little additional light on his actions or motives.He had already made thestatement in his capacity of counsel that confirmed what was obvious,namely, thathe knew that Beverly Matisko was the General Counsel's star witness and that hehoped to undeimine her credibility by getting her arrested on a criminal charge at thehearing.Shulman also comported himself in an unseemly manner in other respects at thehearing.At one point,when a witness was being questioned about an affidavit, herushed up to the witness stand, and, snatching the affidavit from the witness, ran offwith it toward his own counsel table.While another witness was being examined,he perched himself insolently on a small table in front of the rostrum,so as to obscuremy view and tower over the witness.He had to be instructed to return to hiscustomary place at the counsel table,and to conduct the examination of the witnessfrom there.At various times he also made wholly unfounded and even absurdaccusations against opposing counsel,such as that Smetana was attempting tointimidate the aimed deputy sheriff.In the end, before putting in the case for the Respondents.Shulman, who wasbecoming increasingly concerned that he might be subjected to disbarment Proceedings,apologized to opposing counsel and to me for conduct which he himself characterizedas "unbecoming."Indeed, he apologized for having"created a circus at the hearing."As usual in such circumstances,he attributed his unfortunate conduct to mistakenzeal on his part.8In their brief,counsel for the General Counsel state that after the hearing was re-cessed for the day the deputy sheriffs from Kane County"took Mrs Matisko to jail inElgin,Illinois."I have no reason to doubt that this happened but I have no direct andpersonal knowledge of this event.However, Matisko put in no appearance the secondday of the hearing, and was never called as a witness by any of the Respondents. Sub-sequent to the hearing-onDecember 21, 1963-I received a telegram from Smetena,asking me to take administrative notice of the fact that on November 27, 1963, JudgeEdward Westerman of the court of the city of Elgin,Kane County,Illinois,after a pre-liminary hearing in the ease of Beverly Matisko, had vacated the warrant for her arrestand dismissed the complaint against her. I cannot take administrative notice of thisalleged fact,which could only be established by reopening the record.I see no necessityfor this however,since I have credited Beverly Matisko's testimony notwithstanding theissuance of the warrant of arrest against her. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt various points in the proceedings, the complaint was amended so as to in-corporateallegationsbased on some of the events that had occurred at the hearingitself, or shortly prior thereto.Essentially, the amendments were that (1) Local 150of the OperatingEngineers, through its officersand agents,had coerced and restrainedCynclar Corporation and its agent, Beverly Matisko, in furtherance of their disputewith Frisch by interfering with the Board's agentsand processes, and had therebyviolated Section 8(b) (4) (u) (B) of the Act; (2) Local 150 of the Operating Engineersas well as Local 582 of the Hod Carriers, through its officers and agents, had restrainedand coerced employees of Frisch who were present at the hearing in the exerciseof rights guaranteed to them under Section 7 of the Act, and had thereby violatedSection 8(b) (1) (A) of the Act; and (3) Deputy Sheriff Baumgartner of Kane Countyand Daniel Shulman, by willfully interfering with the Board's agents in the perform-ance of their duties, had violated Section 12 of the Act.Insofar as the allegation of further violation of Section 8(b) (4) (ii) (B) of theAct is concerned, it would seem to be doubtful that the attempted arrest of BeverlyMatisko, and the intention to photograph her while she was being arrested constitutedindependent violations of this provision of the Act, which, so far as pertinent here,makes it an unfair labor practice for a labor organization or its agents "to threaten,coerce or restrain any person engaged in commerce or in an industry affecting com-merce, where in either case an object thereof is forcing or requiring any person .to cease doing business with any other person." It would seem that the true "object"of Local 150 of the Operating Engineers and its counsel was simply to interferewith the Board's agents and processes in order to escape being found guilty of theoriginal charges, and to intimidate Beverly Matisko from resorting to the Board'sagents and processes in the future to secure the vindication of her rights. It seemstome, however, that there is no need to decide the question whether this wouldconstitute a further violation of Section 8(b) (4) (ii) (B) of the Act, since even if itwere taken to be established, it would in no way expand the scope of the remedy.Section 8 (b) (1) (A) of the Act makes it an unfair labor practice for a labor orga-nization to restrain or coerce employees in the exercise of their Section 7 rights.It appears to be the contention of the General Counsel that this provision was violatedwhen the acts directed at Beverly Matisko occurred in the presence of Anderson andFreund, the two employees of Frisch who were present at the hearing, and whohad previously been threatened with expulsion from Local 150 by Meagher. I amunable, however, to accept this contention.While the Board has frequently heldthat one of the Section 7 rights of employees is to vindicate their rights in Boardproceedings, and has also held that employees may be coerced or restrained by actsdirected not only against their own employers but also against independent contractorsseeking to do business with their employers,9 I am unable to perceive how anattempt to arrest or photograph Beverly Matisko, which, moreover, was unsuccessful,would have the necessary effect of restraining or coercing any of the employees ofFrisch from attempting to vindicate any rights of their own in Board proceedings.I come, finally, to the question of the violation of Section 12 of the Act. I permittedthis amendment because the Board in theKohler Companycase 10 had reversed theTrial Examiner for rejecting evidence offered to show a violation of Section 12 of theAct.11 In doing so, the Board declared:In view of the very purpose of this section of the Act, it is clear that allega-tions of Section 12 violations are not limited by the pleadings or the issues in aproceeding.Indeed, alleged violations of Section 12, and any supportingevidence thereof, may be brought to the Board's attentioneither formally orinformallyat any time during the course of a proceeding. [Emphasis supplied.)While in conformity with this ruling, I permitted the complaint to be amended toallege the violation of Section 12 of the Act, I believe that what the Board had in mindwas simply the preservation of the evidence in case it should determine that a prosecu-tion for violation of the Act should be instituted. It would seem clear, however, thatsuch a prosecution could be brought only in a district court of the United States inwhich alone it could be determined whether the Act had been violated.But, while I can make no formal findings, I believe it to be not inappropriate toexpress the view that there is reason to believe that Section 12 of the Act was in fact6 SeeInternationalWoodworkers of America, AFL-CIO, etc, Locals5-426and5-429(W. T. Smith LumberCompany),supra,at 508.n" 128 NLRB 1002, 1100-1101.u It provides: "Any person who shall willfully resist, prevent, impede, or interfere withany member of the Board or any of its agents or agencies in the performance of dutiespursuantto this Actshall be punished by a fine of not more than $5,000 or by im-prisonment for not more than one year or both." LOCAL 150, IUOE, ETC.37violated by Deputy Sheriff Baumgartner and Shulman. I believe the deputy sheriffto have been ignorant of the rule that exempts from arrest witnesses under subpenawhile in attendance for the purpose of giving testimony. It is possible, althoughless likely, that Shulman shared the deputy's ignorance.But since in the administra-tion of the criminal law, ignorance of the law is not an excuse, this ignorance wouldnot constitute a defense.Shulman contended that in aiding the sheriff to effect thearrest he was actuated by civic zeal but his real motive was, of course, to discreditthe General Counsel's principal witness.He proceeded to assist the sheriff's officeto effect the arrest, although he must have known, moreover, that mere arrest maynot be shown to discredit a witness.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI find that the activities of the Respondent Unions set forth in section III, A, hereof,occurring in connection with the operations of the Employers set forth in section II,hereof, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Unions have engaged in unfair labor practicesin violation of Section 8(b) (4) (u) (B) of the Act, I shall recommend that they ceaseand desist therefrom and that they take certain affirmative action to effectuate thepolicies of the Act.So far as the misconduct of Daniel S. Shulman is concerned, the General Counsel,taking into consideration doubtless the apologies tendered by him, recommends onlythat he be reprimanded and censured for such conduct, and that he be put on noticethat any repetition of such conduct will lead to disciplinary action. I shall not go,therefore, beyond this recommendation. In view of the fact that the hearing was notactually disrupted, I shall also not recommend any criminal prosecution under Sec-tion 12 of the Act.CONCLUSIONS OF LAW1.Local 150, International Union of Operating Engineers, AFL-CIO; Local 582,InternationalHod Carriers, Building and Common Laborers' Union of America,AFL-CIO; and Local 330, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, are labor organizations within the meaning ofSection 2 (5) of the Act.2. Frisch Contracting Service Company, Inc., and Cynclar Corporation are eitherengaged in commerce or in an industry affecting commerce.3. By threatening to picket Cynclar Corporation, and by other threats, as set forthin section III, A, hereof, the Respondents have engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(b) (4) (ii) (B) of the Act.4. By attempting to induce the arrest of Beverly Matisko, the president of CynclarCorporation, and in attempting to photograph her in the act of being arrested, as setforth in section III, B, hereof, the Respondent Unions havenotengaged in unfair laborpractices affecting commerce within the meaning of Section 8(b) (4) (ii) (B) or Sec-tion 8(b)(1)(A) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,I herebyrecommend that the Respondents shall:1.Cease and desist from threatening, coercing,or restrainingCynclar Corporation,or any of its officers or agents, or any other person engaged in commerce or in an in-dustry affecting commerce, where an object thereof is to force or require saidcorporation or persons or any other employer or person to cease doing business withFrisch Contracting Service Company, Inc.2.Take the following affirmative action in order to effectuate the policies ofthe Act:(a) Post at its business offices and meeting halls, copies of the attached noticemarked "Appendix." 12 Copies of said notice, to be furnished by the Regional DirectorforRegion 13, shall, after being duly signed by representatives of RespondentUnions, be posted by the Respondents immediately upon receipt thereof, and be12 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "itDecision and Order." 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintained by them for 60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to members are customarily posted.Reason-able steps shall be taken by the Respondents to insure that said notices are notaltered,defaced,or covered by any other material.(b)Mail to the Regional Director for Region 13 signed copies of the aforemen-tioned notice for posting by Cynclar Corporation,Inc., or any of the employersaffected by the unfair labor practices found herein, at the election of such em-ployers.Copies of said notices,to be furnished by the Regional Director forRegion 13,shall, after being signed by the Respondents,be forthwithreturned tothe said Regional Director for disposition.(c)Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of receipt of this Decision, what steps have been taken to complytherewith.13In the event of the failure of the Respondents to comply with this RecommendedOrder, it is also recommended that the Board issue an order requiring the Respond-ents to take the aforesaid action.It is further recommended that the complaint be dismissed, insofar as it allegesviolations of the Act based on the events occurring at the hearing, but that DanielS.Shulman be censured for his misconduct at the hearing, and warned that dis-ciplinary actionwill be taken against him if there is any repetition of suchmisconduct.13 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to rend: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF FRISCHCONTRACTINGSERVICE COMPANY, INC.Pursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILLNOT in violation of Section 8(b) (4) (ii) (B) of the Act threaten,coerce, or restrain Cynclar Corporation,or its president,BeverlyMatisko,or any other person engaged in commerce or in an industry affecting commerce,where an object thereof is to force or require the said Cynclar Corporation or itspresident,Beverly Matisko, or any other person engaged in commerce,to ceasedoing business with Frisch Contracting Service Company,Inc., or its president,Marvin Frisch.LOCAL150, INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)LOCAL 582,INTERNATIONAL HOD CARRIERS,BUILDING ANDCOMMON LABORERS'UNION OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)LOCAL 330,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By------------------------------------------(Representative(Title)Thisnotice must remainposted for 60 consecutivedays from the dateof posting,and must not be altered, defaced,or coveredby anyother material.Interested persons may communicatedirectlywith the Board'sRegional Office,Midland Building,176West AdamsStreet,Chicago,Illinois,Telephone No. Cen-tral 6-9660,if theyhave any question concerning this notice or compliance withany of its provisions.